United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.G., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Jersey City, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-302
Issued: March 25, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 21, 2014 appellant, through counsel, filed a timely appeal from an
August 26, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established an injury in the performance of duty on
July 3, 2007.
FACTUAL HISTORY
The case was before the Board on a prior appeal.2 As the Board noted appellant, a 55year-old mail handler, had filed a traumatic injury claim (Form CA-1) alleging that he sustained
1

5 U.S.C. § 8101 et seq.

2

Docket No. 13-2084 (issued April 25, 2014).

an injury while lifting and pulling letter trays on July 3, 2007. OWCP initially denied the claim
by decision dated September 7, 2007, finding that the factual and medical evidence was
insufficient to establish the claim.
On September 17, 2007 appellant submitted a September 4, 2007 report from Dr. Marc
Fillipone, a Board-certified physiatrist, who provided a history and results on examination.
Dr. Fillipone diagnosed lumbosacral radiculitis, cervical radiculitis and internal derangement of
the right shoulder. He opined that appellant’s conditions were the result of “repetitive stress
while working for the [employing establishment].”
On December 3, 2007 appellant submitted an October 26, 2007 report from Dr. Fillipone,
who again provided a history of July 3, 2007 incident and reviewed the medical history.
Dr. Fillipone stated that appellant continued to have complaints of low back pain and provided
results on examination.
He diagnosed cervical radiculopathy and lumbar radiculitis.
Dr. Fillipone opined that the above conditions were “directly and solely the result of the injuries
sustained by the patient on [July 3, 2007] while working for the [employing establishment].”
In a decision dated June 17, 2013, OWCP denied the claim for compensation. It found
the medical evidence was insufficient to establish the claim.
By decision dated April 25, 2014, the Board remanded the case to OWCP. The Board
noted that OWCP had not reviewed the October 26, 2007 report from Dr. Fillipone. The case
was remanded to OWCP for proper review of the evidence of record and an appropriate decision.
In a decision dated August 26, 2014, OWCP denied the claim for compensation. It found
that the medical evidence, including the October 26, 2007 report from Dr. Fillipone, was not
sufficient to establish appellant’s claim.
LEGAL PRECEDENT
FECA provides for the payment of compensation for “the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.”3 The
phrase “sustained while in the performance of duty” in FECA is regarded as the equivalent of the
commonly found requisite in workers’ compensation law of “arising out of an in the course of
employment.”4 An employee seeking benefits under FECA has the burden of establishing that
he or she sustained an injury while in the performance of duty.5 In order to determine whether
an employee actually sustained an injury in the performance of duty, OWCP begins with an
analysis of whether “fact of injury” has been established. Generally “fact of injury” consists of
two components which must be considered in conjunction with one another. The first
component to be established is that the employee actually experienced the employment incident
which is alleged to have occurred. The second component is whether the employment incident

3

5 U.S.C. § 8102(a).

4

Valerie C. Boward, 50 ECAB 126 (1998).

5

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

2

caused a personal injury, and generally this can be established only by rationalized medical
evidence.6
Rationalized medical opinion evidence is medical evidence that is based on a complete
factual and medical background, of reasonable medical certainty, and supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant. The weight of medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of the analysis
manifested, and the medical rationale expressed in support of the physician’s opinion.7
ANALYSIS
In the present case, OWCP accepted that appellant was lifting and pulling letter trays on
July 3, 2007. The issue was whether the medical evidence was sufficient to establish causal
relationship between a diagnosed condition and the employment factors. In the prior decision,
the Board noted that in the September 4, 2007 report, Dr. Fillipone referred generally to
repetitive stress activities and did not explain how the particular activities appellant stated that he
performed on July 3, 2007 would have caused the diagnosed conditions.
In the October 26, 2007 report, Dr. Fillipone diagnosed cervical radiculopathy and
lumbar radiculitis. He opined that the diagnoses were “directly and solely the result of injuries
sustained” by appellant on July 3, 2007 while working at the employing establishment.
However, Dr. Fillipone provides no medical rationale to support the opinion. A rationalized
medical opinion, as noted above, provides a clear explanation as to how the employment factors
caused the specific diagnosed conditions. Dr. Fillipone provides a medical history, but does not
provide sound medical reasoning to explain why he believes the diagnosed conditions were
directly and solely caused by the employment factors on July 3, 2007. The reports from
Dr. Fillipone do not provide a rationalized medical opinion, based on a complete background,
establishing causal relationship between a diagnosed condition and the July 3, 2007 employment
activity.
The Board accordingly finds that appellant did not meet his burden of proof in this case.
On appeal, appellant’s representative argues that the medical evidence from Dr. Fillipone is
sufficient to establish the claim. For the reasons noted, the Board finds the medical evidence is
of diminished probative value on the issue presented.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

6

See John J. Carlone, 41 ECAB 354, 357 (1989).

7

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

3

CONCLUSION
The Board finds that appellant has not established an injury in the performance of duty on
July 3, 2007.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 26, 2014 is affirmed.
Issued: March 25, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

